Citation Nr: 1748439	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Army from July 1975 to January 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, the Veteran requested a Board hearing; however, ten days after being notified of the scheduled Board hearing in March 2017 and before the date of the hearing, the Veteran withdrew the hearing request and asked to proceed with the appeal without a hearing.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current depressive disorder and substance use disorder were caused by the service-connected left and right shoulder disabilities. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depressive disorder and substance use disorder, based on secondary causation by the service-connected left and right shoulder disabilities, are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  For reasons explained below, the Board is granting service connection for depressive disorder as secondary to the service-connected left and right shoulder disabilities.  Given the favorable outcome of the service connection appeal for the psychiatric disorder, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Because the issue of entitlement to a TDIU is being remanded for reasons explained below, there is no need to discuss how VA satisfied the duties to notify and assist with respect to the issue at this time.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with depressive disorder and substance use disorder.  Depressive disorder is not a "chronic disease" under 38 C.F.R. § 3.309(a), and there is no history of psychosis associated with the depressive disorder; therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Service connection for substance use disorder on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran primarily contends that the current psychiatric disability is secondary to the service-connected left and right shoulder disabilities.  He is service connected for recurrent dislocation with degenerative joint disease and partial labral tear of the left shoulder and right shoulder ligamentous strain associated with the left shoulder disability.  In the alternative, the Veteran contends that the current psychiatric disability is causally or etiologically related to active service.  He seeks service connection for a psychiatric disability on these bases.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed depression was caused by the service-connected left and right shoulder disabilities.  There is both favorable and unfavorable medical opinion evidence of record regarding the likelihood of a relationship between the current psychiatric disability and the service-connected shoulder disabilities.  In a December 2009 letter, a private mental health care provider (i.e., psychologist) opined that pain related to the service-connected shoulder disabilities significantly contributed to the Veteran's depression.  Also, in a September 2012 letter, a private medical provider (i.e., family medicine physician) wrote that the Veteran suffered from chronic pain syndrome due to degenerative changes in both shoulders, which had led to significant psychosocial dysfunction and depressive symptoms.  Because the private medical providers had adequate facts and data on which to base the medical opinions, the collective private medical opinions are of significant probative value.

The Board notes that the March 2012 VA examiner provided a negative medical opinion on the question of whether depression was proximately due to or the result of the service-connected shoulder disabilities, reasoning that complaints of depression were not present in 1976 when the left shoulder damage occurred, and that depression started in 2008, the same year the Veteran stopped working at the post office.  The March 2012 VA examiner added that the depression was more likely related to the Veteran leaving his job of 30 years.  Because the March 2012 VA medical opinion does not take into account the evidence showing that the Veteran stopped working in 2008 primarily due to the severity of symptoms and functional impairment associated with the service-connected left and right shoulder disabilities, the negative March 2012 VA medical opinion is of lesser probative value.  

The evidence is also at least in equipoise on the question of whether the current substance use disorder was caused by the service-connected left and right shoulder disabilities.  Treatment records show that VA medical providers have indicated that the substance use disorder was due to self-medication of shoulder symptoms.  See March 2008 VA primary care resident note (noting that the history of heroin and opioid use was a means to deal with chronic shoulder pain); January 2007 VA mental health substance abuse individual note (noting that the Veteran had been self-medicating with illicit drugs for shoulder pain relief).  Although the November 2011 VA examiner opined that the substance dependence was less likely than not causally related to depression, the VA examiner provided no medical opinion on whether the substance dependence was caused by the service-connected left and right shoulder disabilities.  

In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria under 38 C.F.R. § 3.310(a) for service connection of depressive disorder and substance use disorder based on secondary causation by the service-connected left and right shoulder disabilities are met.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Because service connection for depressive disorder has been established based on the theory of secondary causation, any analysis of whether the psychiatric disability is related to service on a direct basis is rendered moot.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board only decides actual questions). 

  
ORDER

Service connection for depressive disorder and substance use disorder, based on secondary causation by the service-connected left and right shoulder disabilities, is granted.


REMAND

TDIU

In the present case, the Veteran is service connected for recurrent dislocation with degenerative joint disease and partial labral tear of the left shoulder, rated at 30 percent, and right shoulder ligamentous strain with partial tendon tear, rated at 20 percent.  The combined disability rating is 50 percent.  While the Veteran has two or more service-connected disabilities, he has no service-connected disability rated at 40 percent or higher, and the combined rating for the service-connected disabilities is less than 70 percent to meet the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a); however, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) may be met after implementing the grant of service connection 

for depressive disorder and substance use disorder.  The Board may not assign a disability rating for the depressive disorder in the first instance.  For these reasons, a remand of the TDIU appeal is warranted so implementation of the grant of service connection for the now service-connected psychiatric disability, to include assignment of an initial disability rating, may be accomplished.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Implement the grant of benefits for service connection of depressive disorder, with the assignment of an initial rating effective from June 10, 2010.

2.  Thereafter, if the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) are not met, refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3.  Thereafter, readjudicate the issue of TDIU.  If any benefits sought on appeal remain denied, provide the Veteran and the attorney with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


